DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 March 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 22 recite the limitation "the non-configurable part of the partially reconfigurable hardware system” in lines 3 and 2 respectively .  There is insufficient antecedent basis for this limitation in the claim.  The claim language only recites a “partially reconfigurable” hardware system.  The claim does not address if the hardware system is configurable as a whole ands as such, it is not inherently necessary for a “partially reconfigurable” system to have a non-configurable part, as the entire device could be configurable, with only a portion being reconfigurable. Claims 13 and 22 are rejected on this basis.  Claims 14-21 and 23-28 are rejected as depending from claims 13 and 22 and inheriting the deficiencies and failing to correct the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 17-18, 21-24 and 28 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U..S. Patent Application Publication No. 2018/0196965 by Torres et al. in view of U.S. Patent Application Publication No. 2001/0044897 by Ishiguro et al.
As to claims 13 and 22, Torres discloses a method for managing licenses for soft intellectual properties (IP) on a partially reconfigurable hardware system (Torres: Page 1, Sec 2 and Page 2, Sec 43; authenticating and licensing IP blocks implemented in a FPGA) , the method comprising: 
providing a license manager in the non-configurable part of the partially reconfigurable hardware system, said license manager alternatively being accessible only for the non-configurable part of the partially reconfigurable hardware system (Torres: 208 – Fig 2; Page 6, Sec 77-78; License client separate from configurable IP core), and said license manager having exclusive access to a non-volatile memory in which license data comprising a time restriction of a useful life of at least one soft IP is stored (Torres: 212: Fig 2; Sec 18; and Page 6, Sec 77-78; register 212 associated with License client 208 stores verification information, including a period of validity);
checking, by the license manager, whether the useful life has expired before activating a particular soft IP (Torres: Fig 5; Page 7, Sec 95 – 100; license verified, including validity period, before use by circuits at runtime); 
releasing, by the license manager, use of the soft IP only if the useful life has not yet expired (Torres: Fig 5; Page 7, Sec 95 – 100); 
changing the license data utilizing a key stored in a non-volatile memory for the license data (Torres: Fig 6; Page 7, Sec 102-106; IP key stored in memory 602 used to change the activation code for the license).
Torres does not expressly disclose storing a new key when the license data is changed and deleting a preceding key. 
Ishiguro discloses storing a new key when the license data is changed and deleting a preceding key (Ishoguro: Page 13, Sec 162 and Page 17, Sec 215; license key changed and replaced after use).
Torres and Ishiguro are analogous art because they are from the common area of data protection.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application, to use the key replacement of Ishiguro in the system of Torres.  The rationale would have been to protect and ensure the validity of the key (Ishiguro: Page 13, Sec 162).
As to claim 14, the modified Torres/Ishiguro reference further discloses wherein the license manager checks whether the useful life has expired at particular, specified time intervals (Ishoguro: Page 13, Sec 162 and Page 17, Sec 215).
As to claims 17 and 23, the modified Torres/Ishiguro reference further discloses wherein the license manager and the non- volatile memory for the license data are arranged in the non-configurable part of the partially reconfigurable hardware system (Torres: Fig 6; Page 7, Sec 102-106). 
As to claims 18 and 24, the modified Torres/Ishiguro reference further discloses wherein the license manager and the non- volatile memory for the license data are saved in a further non-volatile memory connected by hardware to the non-configurable part of the partially reconfigurable hardware system, the license manager to permit loading of license data into the partially reconfigurable hardware system before commissioning (Torres: 208 – Fig 2; Page 6, Sec 77-78; and Fig 6; Page 7, Sec 102-106).  
As to claims 21 and 28, the modified Torres/Ishiguro reference further discloses wherein the partially reconfigurable hardware system comprises a Field Programmable Gate Array (FPGA) (Torres: Page 1, Sec 2 and Page 2, Sec 43; authenticating and licensing IP blocks implemented in a FPGA).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U..S. Patent Application Publication No. 2018/0196965 by Torres et al. in view of U.S. Patent Application Publication No. 2001/0044897 by Ishiguro et al. further in view of U.S. Patent Application Publication No. 2018/0253261 by Kripalani et al.
As to claim 16, the modified Torres/Ishiguro reference discloses all recited elements of claim 13 from which claim 16 depends.
The modified reference does not expressly disclose wherein a report is output to a designer of the partially reconfigurable hardware system if a license has expired.
Kripalani discloses wherein a report is output to a designer of the partially reconfigurable hardware system if a license has expired (Kripalani: Page 29,Sec 324).  
The modified reference and Kripalani are analogous art because they are from the common area of data protection.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application, to use the reporting of Kripalani in the system of he modified reference.  The rationale would have been to inform for the purpose of license renewal (Kripalani: Page 29,Sec 324).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432